immediately appealable. The motion is opposed. Having considered the
                 motion and the arguments of counsel, and cause appearing, we deny the
                 motion to confirm jurisdiction.
                             This court has declined to adopt the collateral order doctrine:
                             Interlocutory appeals cause delay, expense and
                             disruption. Adopting the collateral order doctrine
                             would require this court to extensively screen
                             appeals from interlocutory orders to determine
                             whether this court has jurisdiction. Jurisdiction
                             lines would become unfocused and uncertain. This
                             in turn could result in a proliferation of premature
                             appeals. These burdens would outweigh any
                             possible benefits that could result from adoption of
                             the collateral order doctrine.
                 State Taxicab Auth. v. Greenspun, 109 Nev. 1022, 1025, 862 P.2d 423, 425
                 (1993) (internal citations omitted). Instead, this court addresses
                 challenges to a district court's preliminary rejection of a claim of
                 governmental immunity through its powers to grant extraordinary relief.
                 See, e.g., State v. Second Judicial Dist. Court ex rd. Cnty. of Washoe,   118
Nev. 609, 617, 55 P.3d 420, 425 (2002).
                             This court has jurisdiction to consider an appeal only when the
                 appeal is authorized by statute or court rule.   Taylor Constr. Co. v. Hilton
                 Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). As no statute or court rule




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         2
                      permits an appeal from an order denying a motion to dismiss, Castillo v.
                      State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990), we
                                 ORDER this appeal DISMISSED.'




                                                                                  , C.J.
                                                        Hardesty


                                                                     qA              J.
                                                        Douglas



                                                        Cherry




                      cc: Hon. Joanna Kishner, District Judge
                           Bremer Whyte Brown & O'Meara, LLP
                           Clark County District Attorney/Civil Division
                           Mainor Wirth
                           G. Dallas Horton & Associates
                           Henness & Haight
                           Edward M. Bernstein & Associates/Las Vegas
                           Callister & Associates
                           Golightly & Vannah, PLLC
                           Eighth District Court Clerk




                             'We deny as moot the motion to dismiss and associated notice of
                      interested party filed September 11, 2015, and September 14, 2015.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ceSts•
                                                          3